Case MDL No. 2942 Document 6-5 Filed 04/23/20 Page 1 of 15




         EXHIBIT 5
4/23/2020                                         WAWD
                          Case MDL No. 2942 Document 6-5CM/ECF Version
                                                           Filed       1.3
                                                                  04/23/20 Page 2 of 15
                                     Query       Reports         Utilities   Help    Log Out

                                                                                                                JURYDEMAND

                                          U.S. District Court
             United States District Court for the Western District of Washington (Seattle)
                        CIVIL DOCKET FOR CASE #: 2:20-cv-00613-RSM


 Stan's Bar-B-Q LLC v. The Charter Oak Fire Insurance Comapny                       Date Filed: 04/22/2020
 Assigned to: Judge Ricardo S. Martinez                                             Jury Demand: Plaintiff
 Cause: 28:1332 Diversity-Breach of Contract                                        Nature of Suit: 110 Insurance
                                                                                    Jurisdiction: Diversity
 Plaintiff
 Stan's Bar-B-Q LLC                                                  represented by Gretchen Freeman Cappio
 individually and on behalf of all others                                           KELLER ROHRBACK LLP (WA)
 similarly situated                                                                 1201 3RD AVE
                                                                                    STE 3200
                                                                                    SEATTLE, WA 98101-3052
                                                                                    206-623-1900
                                                                                    Fax: 206-623-3384
                                                                                    Email: gcappio@kellerrohrback.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Ian S Birk
                                                                                    KELLER ROHRBACK LLP (WA)
                                                                                    1201 3RD AVE
                                                                                    STE 3200
                                                                                    SEATTLE, WA 98101-3052
                                                                                    206-623-1900
                                                                                    Email: ibirk@kellerrohrback.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Irene Margret Hecht
                                                                                    KELLER ROHRBACK
                                                                                    1201 3RD AVE
                                                                                    STE 3200
                                                                                    SEATTLE, WA 98101-3052
                                                                                    206-623-1900
                                                                                    Fax: 206-623-3384
                                                                                    Email: IHecht@Kellerrohrback.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Lynn Lincoln Sarko
                                                                                    KELLER ROHRBACK LLP (WA)
                                                                                    1201 3RD AVE
                                                                                    STE 3200
                                                                                    SEATTLE, WA 98101-3052

https://ecf.wawd.uscourts.gov/cgi-bin/DktRpt.pl?633538571747414-L_1_0-1                                                 1/3
4/23/2020                                         WAWD
                          Case MDL No. 2942 Document 6-5CM/ECF Version
                                                           Filed       1.3
                                                                  04/23/20    Page 3 of 15
                                                                   206-623-1900
                                                                   Fax: 206-623-3384
                                                                   Email: lsarko@kellerrohrback.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                          Maureen M Falecki
                                                                          KELLER ROHRBACK
                                                                          1201 3RD AVE
                                                                          STE 3200
                                                                          SEATTLE, WA 98101-3052
                                                                          206-623-1900
                                                                          Email: mfalecki@kellerrohrback.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Amy C Williams-Derry
                                                                          KELLER ROHRBACK LLP (WA)
                                                                          1201 3RD AVE
                                                                          STE 3200
                                                                          SEATTLE, WA 98101-3052
                                                                          206-623-1900
                                                                          Email: awilliams-
                                                                          derry@kellerrohrback.com
                                                                          ATTORNEY TO BE NOTICED


 V.
 Defendant
 The Charter Oak Fire Insurance
 Comapny


  Date Filed           # Docket Text
  04/22/2020           1 COMPLAINT against defendant(s) The Charter Oak Fire Insurance Comapny with JURY
                         DEMAND (Receipt # AWAWDC-6287018) Attorney Amy C Williams-Derry added to
                         party Stan's Bar-B-Q LLC(pty:pla), filed by Stan's Bar-B-Q LLC. (Attachments: # 1 Civil
                         Cover Sheet, # 2 Summons)(Williams-Derry, Amy) (Entered: 04/22/2020)
  04/23/2020           2 AMENDMENT Civil Cover Sheet to 1 Complaint, by Plaintiff Stan's Bar-B-Q LLC
                         (Williams-Derry, Amy) (Entered: 04/23/2020)
  04/23/2020               Judge Ricardo S. Martinez added. (SG) (Entered: 04/23/2020)
  04/23/2020           3 Summons Electronically Issued as to defendant(s) The Charter Oak Fire Insurance
                         Comapny (SG) (Entered: 04/23/2020)
  04/23/2020           4 NOTICE TO FILER: re 1 Complaint,. Notice of Filing Deficiency
                         ** Action Required ** See attached letter for more information and instructions. Notice of
                         Related Case must be filed by 4/28/2020. (SG) (Entered: 04/23/2020)



                                                        PACER Service Center

https://ecf.wawd.uscourts.gov/cgi-bin/DktRpt.pl?633538571747414-L_1_0-1                                               2/3
4/23/2020                                          WAWD
                          Case MDL No. 2942 Document  6-5CM/ECF Version
                                                            Filed       1.3
                                                                   04/23/20 Page 4 of 15
                                             Transaction Receipt
                                                               04/23/2020 15:36:07
                                   PACER Login: kparks66              Client Code:   33255-2
                                   Description:      Docket Report Search Criteria: 2:20-cv-00613-RSM
                                   Billable Pages: 2                  Cost:          0.20




https://ecf.wawd.uscourts.gov/cgi-bin/DktRpt.pl?633538571747414-L_1_0-1                                 3/3
                 Case
                  CaseMDL
                       2:20-cv-00613
                           No. 2942 Document
                                     Document6-5
                                              1 Filed
                                                 Filed04/22/20
                                                       04/23/20 Page
                                                                 Page15ofof11
                                                                            15




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
 9   STAN’S BAR-B-Q LLC, individually and on
     behalf of all others similarly situated,
10                                                        No.
                                            Plaintiff,
11                                                        CLASS ACTION COMPLAINT
            v.
12                                                        JURY TRIAL DEMAND
     THE CHARTER OAK FIRE INSURANCE
13   CO.,
14
                                        Defendant.
15

16
                                       I.        INTRODUCTION
17
            Plaintiff, STAN’S BAR-B-Q LLC (“Stan’s” or “Plaintiff”), individually and on behalf of
18
     all other similarly situated members of the defined national class (the “Class Members”), by and
19

20   through the undersigned attorneys, brings this class action against The Charter Oak Fire

21   Insurance Company (“Charter Oak” or “Defendant”) and alleges as follows based on personal

22   knowledge and information and belief:
23
                                II.     JURISDICTION AND VENUE
24
            1.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness
25
     Act of 2005, 28 U.S.C. § 1332(d), because at least one Class member is of diverse citizenship
26


     CLASS ACTION COMPLAINT- 1                                         KELLER ROHRBACK L.L.P.
                                                                           1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACS IMILE: (206) 623-3384
                 Case
                  CaseMDL
                       2:20-cv-00613
                           No. 2942 Document
                                     Document6-5
                                              1 Filed
                                                 Filed04/22/20
                                                       04/23/20 Page
                                                                 Page26ofof11
                                                                            15



     from Defendant, there are 100 or more Class members nationwide, and the aggregate amount in
 1

 2   controversy exceeds $5,000,000. The Court has supplemental jurisdiction over Plaintiffs’ state

 3   law claims under 28 U.S.C. § 1367.

 4          2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the
 5
     Court has personal jurisdiction over Defendant, a substantial portion of the alleged wrongdoing
 6
     occurred in this District and the state of Washington, and Defendant has sufficient contacts with
 7
     this District and the state of Washington.
 8
            3.      Venue is proper in the Western District of Washington pursuant to 28 U.S.C.
 9

10   § 1391(b)(2) because a substantial part of the events or omissions giving rise to the claims at

11   issue in this Complaint arose in this District. Plaintiff’s place of business is located in Issaquah,
12   WA, King County. This action is therefore appropriately filed in the Seattle Division because a
13
     substantial portion of the events giving rise to this lawsuit arose in King County.
14
                                              III.    PARTIES
15
            4.      Plaintiff Stan’s Bar-B-Q LLC owns and operates a small barbecue restaurant and
16
     catering business located at 58 Front Street North, Issaquah, WA 98027.
17

18          5.      Defendant The Charter Oak Fire Insurance Co. is an insurance carrier

19   incorporated and domiciled in the State of Connecticut with its principal place of business in

20   Connecticut.
21
                                     IV.     NATURE OF THE CASE
22
            6.      Due to COVID-19 and a state-ordered cessation of its regular business
23
     operations, Plaintiff cannot fully operate its restaurant and catering business. Plaintiff intended
24
     to rely on his business insurance to maintain his business as a going concern. This lawsuit is
25

26


     CLASS ACTION COMPLAINT- 2                                             KELLER ROHRBACK L.L.P.
                                                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACS IMILE: (206) 623-3384
                   Case
                    CaseMDL
                         2:20-cv-00613
                             No. 2942 Document
                                       Document6-5
                                                1 Filed
                                                   Filed04/22/20
                                                         04/23/20 Page
                                                                   Page37ofof11
                                                                              15



     filed to ensure that Plaintiff and other similarly-situated policyholders receive the insurance
 1

 2   benefits to which they are entitled and for which they paid.

 3           7.       Defendant issued one or more insurance policies to Plaintiff, including

 4   Businessowners Property Coverage and related endorsements, insuring Plaintiff’s property and
 5
     restaurant business and other coverages, with effective dates of August 29, 2019 to August 29,
 6
     2020.
 7
             8.       Plaintiff’s business property includes property leased by Plaintiff and used for
 8
     general restaurant and related business purposes.
 9

10           9.       Charter Oak’s Businessowners Property Coverage provides Plaintiff with

11   Business Income Coverage, Extra Expense Coverage, Extended Business Income Coverage, and
12   Civil Authority Coverage.
13
             10.      Plaintiff paid all premiums for the coverage when due.
14
             11.      On or about January 20, 2020, the United States of America saw its first cases of
15
     person infected by COVID-19, which has been designated as a worldwide pandemic.
16

17           12.      In light of this pandemic, Washington Governor Jay Inslee issued certain

18   proclamations and orders affecting many persons and businesses in Washington, whether

19   infected with COVID-19 or not, requiring certain public health precautions. Among other
20   things, Governor Inslee’s “Stay Home, Stay Healthy” order required the closure of all non-
21
     essential businesses, including significant aspects of Plaintiff’s business.
22
             13.      Plaintiff’s property sustained direct physical loss and/or damages related to
23
     COVID19 and/or the proclamations and orders.
24

25

26


     CLASS ACTION COMPLAINT- 3                                            KELLER ROHRBACK L.L.P.
                                                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACS IMILE: (206) 623-3384
                  Case
                   CaseMDL
                        2:20-cv-00613
                            No. 2942 Document
                                      Document6-5
                                               1 Filed
                                                  Filed04/22/20
                                                        04/23/20 Page
                                                                  Page48ofof11
                                                                             15



            14.      Plaintiff’s property will continue to sustain direct physical loss or damage
 1

 2   covered by the Charter Oak policy or policies, including but not limited to business interruption,

 3   extra expense, interruption by civil authority, and other expenses.

 4          15.      Plaintiff’s property cannot be used, or used fully, for its intended purposes.
 5
            16.      As a result, Plaintiff has experienced and will experience loss covered by the
 6
     Charter Oak policy or policies.
 7
            17.      Plaintiff has initiated its submission of a claim for loss with Charter Oak.
 8
     Although Plaintiff has not completed the submission of its claim as of the date of this filing,
 9

10   Plaintiff was informed orally on or about March 18, 2020, and again on April 20, 2020, by its

11   insurance broker, on behalf of Charter Oak, that its claim for coverage will be denied by Charter
12   Oak.
13
                                V.      CLASS ACTION ALLEGATIONS
14
            18.      This matter is brought by Stan’s on behalf of itself and those entities similarly
15
     situated, under Federal Rule of Civil Procedure 23(b)(1), 23(b)(2), and 23(b)(3).
16
            19.      The Classes that Plaintiff seeks to represent are defined at this time as:
17

18                   A.     Business Income Breach of Contract Class: All persons and entities in

19          the United States insured under a Charter Oak policy with Business Income coverage

20          who suffered a suspension or reduction of their business at the covered premises related
21
            to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other
22
            civil authorities and whose Business Income claim was denied by Charter Oak.
23
                     B.     Business Income Declaratory Relief Class: All persons and entities in
24
            the United States insured under a Charter Oak policy with Business Income Coverage
25

26          who suffered a suspension or reduction of their business at the covered premises related


     CLASS ACTION COMPLAINT- 4                                             KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACS IMILE: (206) 623-3384
              Case
               CaseMDL
                    2:20-cv-00613
                        No. 2942 Document
                                  Document6-5
                                           1 Filed
                                              Filed04/22/20
                                                    04/23/20 Page
                                                              Page59ofof11
                                                                         15



           to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other
 1

 2         civil authorities.

 3                 C.      Extra Expense Breach of Contract Class: All persons and entities in the

 4         United States insured under a Charter Oak policy with Extra Expense Coverage who
 5
           incurred expenses while seeking to minimize the suspension of business at the covered
 6
           premises in connection with COVID-19 and/or orders issued by Governor Inslee, other
 7
           Governors, and/or other civil authorities and whose Extra Expense claim was denied by
 8
           Charter Oak.
 9

10                 D.      Extra Expense Declaratory Relief Class: All persons and entities in the

11         United States insured under a Charter Oak policy with Extra Expense Coverage who
12         incurred expenses while seeking to minimize the suspension of business at the covered
13
           premises in connection with COVID-19 and/or orders issued by Governor Inslee, other
14
           Governors, and/or other civil authorities.
15
                   E.      Extended Business Income Breach of Contract Class: All persons and
16

17         entities in the United States under a Charter Oak policy with Extended Business

18         Coverage who suffered a suspension of their business at the covered premises related to

19         COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
20         authorities and whose Extended Business Coverage claim was denied by Charter Oak.
21
                   F.      Extended Business Income Declaratory Relief Class: All persons and
22
           entities in the United States under a Charter Oak policy with Extended Business
23
           Coverage who suffered a suspension of their business at the covered premises related to
24

25         COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil

26         authorities.


     CLASS ACTION COMPLAINT- 5                                        KELLER ROHRBACK L.L.P.
                                                                         1201 Third Avenue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACS IMILE: (206) 623-3384
               Case
                CaseMDL
                     2:20-cv-00613
                        No. 2942 Document
                                   Document6-5
                                            1 Filed
                                               Filed 04/22/20
                                                     04/23/20 Page
                                                              Page 610ofof1115



                    G.      Civil Authority Breach of Contract Class: All persons and entities in the
 1

 2          United States insured under a Charter Oak policy with Civil Authority Coverage who

 3          suffered a loss of business income and/or extra expense related to the impact of COVID-

 4          19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
 5
            authorities and whose civil authority claim was denied by Charter Oak.
 6
                    H.      Civil Authority Declaratory Relief Class: All persons and entities in the
 7
            United States insured under a Charter Oak policy with Civil Authority coverage who
 8
            suffered a loss of business income and/or extra expense related to the impact of COVID-
 9

10          19 and/or orders issued by Governor Inslee, other Governors, and/or other civil

11          authorities.
12          20.     Excluded from the Class are Defendant’s officers, directors, and employees; the
13
     judicial officers and associated court staff assigned to this case; and the immediate family
14
     members of such officers and staff. Plaintiff reserves the right to amend the Class definition
15
     based on information obtained in discovery.
16

17          21.     This action may properly be maintained on behalf of each proposed Class under

18   the criteria of Rule 23 of the Federal Rules of Civil Procedure.

19          22.     Numerosity: The members of the Class are so numerous that joinder of all
20   members would be impractical. Plaintiff is informed and believes that the proposed Class
21
     contains thousands of members. The precise number of class members can be ascertained
22
     through discovery, which will include Defendant’s records of policyholders.
23
            23.     Commonality and Predominance: Common questions of law and fact
24

25   predominate over any questions affecting only individual members of the Class. Common

26   questions include, but are not limited to, the following:


     CLASS ACTION COMPLAINT- 6                                           KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACS IMILE: (206) 623-3384
              Case
               CaseMDL
                    2:20-cv-00613
                       No. 2942 Document
                                  Document6-5
                                           1 Filed
                                              Filed 04/22/20
                                                    04/23/20 Page
                                                             Page 711ofof1115



                     A.   Whether the class members suffered covered losses based on common
 1

 2         policies issued to members of the Class;

 3                   B.   Whether Charter Oak acted in a manner common to the class and

 4         wrongfully denied claims for coverage related to COVID-19 and/or orders issued by
 5
           Governor Inslee, other Governors, and/or other civil authorities;
 6
                     C.   Whether Business Income coverage in Charter Oak’s policies of
 7
           insurance applies to a suspension of business related to COVID-19 and/or orders issued
 8
           by Governor Inslee, other Governors, and/or other civil authorities;
 9

10                   D.   Whether Charter Oak’s Extra Expense coverage applies to efforts to

11         minimize a loss related to COVID-19 and/or orders issued by Governor Inslee, other
12         Governors, and/or other civil authorities;
13
                     E.   Whether Charter Oak’s Civil Authority Coverage applies to a suspension
14
           of business relating to the impact of COVID-19 and/or orders issued by Governor Inslee,
15
           other Governors, and/or other civil authorities;
16

17                   F.   Whether Charter Oak has breached its contracts of insurance through a

18         blanket denial of all claims based on business interruption, business income loss or full

19         or partial closures related to COVID-19 and/or orders issued by Governor Inslee, other
20         Governors, and/or other civil authorities.
21
                     G.   Whether, because of Charter Oak’s conduct, Plaintiff and the class
22
           members have suffered damages; and if so, the appropriate amount thereof; and
23
                     H.   Whether, because of Charter Oak’s conduct, Plaintiff and the class
24

25         members are entitled to equitable and declaratory relief, and if so, the nature of such

26         relief.


     CLASS ACTION COMPLAINT- 7                                         KELLER ROHRBACK L.L.P.
                                                                           1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACS IMILE: (206) 623-3384
                Case
                 CaseMDL
                      2:20-cv-00613
                         No. 2942 Document
                                    Document6-5
                                             1 Filed
                                                Filed 04/22/20
                                                      04/23/20 Page
                                                               Page 812ofof1115



            24.     Typicality: Stan’s claims are typical of the claims of the members of the classes.
 1

 2   Stan’s and all the members of the classes have been injured by the same wrongful practices of

 3   Defendant. Stan’s claims arise from the same practices and course of conduct that give rise to

 4   the claims of the members of the Class and are based on the same legal theories.
 5
            25.     Adequacy: Stan’s will fully and adequately assert and protect the interests of the
 6
     classes and has retained class counsel who are experienced and qualified in prosecuting class
 7
     actions. Neither Stan’s nor its attorneys have any interests contrary to or in conflict with the
 8
     Classes.
 9

10          26.     Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or

11   Varying Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
12   adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are
13
     common to all members of the class. The prosecution of separate actions by individual members
14
     of the classes would risk inconsistent or varying interpretations of those policy terms and create
15
     inconsistent standards of conduct for Defendant. The policy interpretations sought be Plaintiff
16

17   could also impair the ability of absent class members to protect their interests.

18          27.     Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:

19   Defendant acted or refused to act on grounds generally applicable to Plaintiff and other
20   members of the proposed classes making injunctive relief and declaratory relief appropriate on a
21
     classwide basis.
22
            28.     Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is
23
     superior to all other available methods of the fair and efficient adjudication of this lawsuit.
24

25   While the aggregate damages sustained by the classes are likely to be in the millions of dollars,

26   the individual damages incurred by each class member may be too small to warrant the expense


     CLASS ACTION COMPLAINT- 8                                            KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACS IMILE: (206) 623-3384
               Case
                CaseMDL
                     2:20-cv-00613
                        No. 2942 Document
                                   Document6-5
                                            1 Filed
                                               Filed 04/22/20
                                                     04/23/20 Page
                                                              Page 913ofof1115



     of individual suits. Individual litigation creates a risk of inconsistent and/or contradictory
 1

 2   decisions and the court system would be unduly burdened by individual litigation of such cases.

 3   A class action would result in a unified adjudication, with the benefits of economies of scale and

 4   supervision by a single court.
 5
                                       VI.      CAUSES OF ACTION
 6
                                                DECLARATORY JUDGMENT
 7
            (Claim brought on behalf of the Business Income Coverage Declaratory Relief Class,
 8
     Extra Expense Declaratory Relief Class, Extended Business Income Declaratory Relief Class,
 9
     and Civil Authority Declaratory Relief Class)
10

11          29.     All previous paragraphs alleged above are incorporated herein.

12          30.     This is a cause of action for declaratory judgment pursuant to the Declaratory
13   Judgment Act, codified at 28 U.S.C. § 2201.
14
            31.     Stan’s brings this cause of action on behalf of the Business Income Coverage
15
     Declaratory Relief Class, Extra Expense Declaratory Relief Class, Extended Business Income
16
     Declaratory Relief Class, and the Civil Authority Declaratory Relief Class.
17

18          32.     Stan’s seeks a declaratory judgment declaring that Plaintiff’s and class members’

19   losses and expenses resulting from the interruption of their businesses are covered by the Policy.

20          33.     Stan’s seeks a declaratory judgment declaring that Charter Oak is responsible for
21   timely and fully paying all such losses.
22
                                                  BREACH OF CONTRACT
23
            (Claim brought on behalf of the Business Income Coverage Breach of Contract Class,
24
            Extra Expense Breach of Contract Class, Extended Business Income Breach of
25
            Contract Class, and Civil Authority Breach of Contract Class)
26


     CLASS ACTION COMPLAINT- 9                                            KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACS IMILE: (206) 623-3384
               Case
                CaseMDL
                     2:20-cv-00613
                         No. 2942 Document
                                   Document6-5
                                            1 Filed
                                               Filed04/22/20
                                                     04/23/20 Page
                                                               Page10
                                                                    14ofof11
                                                                           15



             34.        All previous paragraphs alleged above are incorporated herein.
 1

 2           35.        The Policy is a contract under which Plaintiff and the members of the class paid

 3   premiums to Defendant in exchange for Charter Oak’s promise to pay Stan’s and members of

 4   the class for all claims covered by the Policy.
 5
             36.        Stan’s has paid its insurance premiums.
 6
             37.        On information and belief, Stan’s has initiated, and will soon complete, its filing
 7
     of a claim for its loss covered by the Policy. Upon information and belief, Charter Oak has
 8
     stated it will deny Stan’s claim, Charter Oak intends to deny Stan’s claim, and Charter Oak has
 9

10   denied coverage for other similarly situated policyholders.

11           38.        Denying coverage for the claim is a breach of the insurance contract.
12           39.        Stan’s is harmed by the breach of the insurance contract by Defendant.
13
                                         VII.   PRAYER FOR RELIEF
14
             40.        A declaratory judgment that the policy or policies cover Plaintiff’s losses and
15
     expenses resulting from the interruption of Plaintiff’s business by COVID-19 and/or orders
16
     issued by Governor Inslee, other Governors, and/or other civil authorities.
17

18           41.        A declaratory judgment that Defendant is responsible for timely and fully paying

19   all such losses.

20           42.        Damages.
21
             43.        Pre- and post-judgment interest at the highest allowable rate.
22
             44.        Reasonable attorneys’ fees and costs.
23
             45.        Such further and other relief as the Court shall deem appropriate.
24
                                      VIII. JURY TRIAL DEMANDED
25

26           Plaintiff demands a jury trial on all claims so triable.


     CLASS ACTION COMPLAINT- 10                                             KELLER ROHRBACK L.L.P.
                                                                                1201 Third Avenue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                 FACS IMILE: (206) 623-3384
                 Case
                  CaseMDL
                       2:20-cv-00613
                           No. 2942 Document
                                     Document6-5
                                              1 Filed
                                                 Filed04/22/20
                                                       04/23/20 Page
                                                                 Page11
                                                                      15ofof11
                                                                             15



              DATED this 22nd day of April, 2020.
 1

 2
                                                    KELLER ROHRBACK L.L.P.
 3

 4                                                  By: s/ Amy Williams-Derry
                                                    By: s/ Ian S. Birk
 5                                                  By: s/ Lynn L. Sarko
                                                    By: s/ Gretchen Freeman Cappio
 6
                                                    By: s/ Irene M. Hecht
 7                                                  By: s/ Maureen Falecki
                                                        Amy Williams-Derry, WSBA #28711
 8                                                      Ian S. Birk, WSBA #31431
                                                        Lynn L. Sarko, WSBA #16569
 9                                                      Gretchen Freeman Cappio, WSBA #29576
                                                        Irene M. Hecht, WSBA #11063
10
                                                        Maureen Falecki, WSBA #18569
11                                                      1201 Third Avenue, Suite 3200
                                                        Seattle, WA 98101
12                                                      Telephone: (206) 623-1900
                                                        Fax: (206) 623-3384
13                                                      Email: awilliams-derry@kellerrohrback.com
                                                        Email: ibirk@kellerrohrback.com
14
                                                        Email: lsarko@kellerrohrback.com
15                                                      Email: gcappio@kellerrohrback.com
                                                        Email: ihecht@kellerrohrback.com
16                                                      Email: mfalecki@kellerrohrback.com
17                                                  By: s/ Alison Chase
18                                                      Alison Chase, pro hac vice forthcoming
                                                        801 Garden Street, Suite 301
19                                                      Santa Barbara, CA 93101
                                                        Telephone: (805) 456-1496
20                                                      Fax: (805) 456-1497
                                                        Email: achase@kellerrohrback.com
21

22
                                                        Attorneys for Plaintiff and the Proposed
23                                                      Classes

24
     4824-3892-5754, v. 1

25

26


     CLASS ACTION COMPLAINT- 11                                        KELLER ROHRBACK L.L.P.
                                                                          1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACS IMILE: (206) 623-3384
